Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6, 8-11, and 15-18 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US20120272207), in view of Edlund (US20140282097), further in view of Pezaris (US 20200192638).

Regarding Claim 1, Lerner (US20120272207) teaches
A method comprising: 
receiving, by a processing device executing an [integrated development environment (IDE)], a selected of portion of source code in the IDE (Fig. 6, Paragraph 0074, a code portion 160 is being viewed or edited by a user. According to one embodiment, the user highlights a portion 162 of the code); 
activates a menu 163 containing options for setting a social feedback mechanism), 
receiving an indication of a selected option of the options from the list (Paragraph 0074, the menu 163 may be activated by utilizing a menu bar, pressing a button or other trigger device such as an auxiliary button on a mouse, etc. In the illustrated embodiment, the menu 163 includes options for inserting a comment, setting an alert, or setting a real-time communication); 
identifying, by the processing device, an owner of the selected portion of the source code in view of the ownership details of the selected portion of the source code (Paragraph 0077, the real-time communication event is defined as providing the user viewing or editing the selected code portion the option to initiate a real-time communication with another user, such as an owner of the code module, or an owner of a related code module. The user may be able to view the online status of the owner or person for whom the real-time communication event is defined)
wherein the one or more functions are integrated into the IDE for execution (Fig. 7, Chat Window 186; Paragraph 0078, By clicking on user B's name in the note, user A can open up a chat window 186 to connect with user B).

Lerner did not specifically teach
integrated development environment (IDE),
using services external to the IDE that are hosted remotely from the processing device;

executing, by the processing device, an ownership determination command to determine ownership details of the selected portion of the source code
and causing, by the processing device, one or more functions corresponding to the selected action to be performed using the external service with respect to the selected portion of the source code and the identified owner

However, Edlund (US20140282097) teaches
integrated development environment (IDE) (Paragraph 0013, Integrated software development environments (IDEs) is an area that can benefit greatly from “social” programming, that is programming that can be accomplished in part from collaborative development or review. IDE developers and development can benefit greatly with cohesive and group or social programming especially when combined with use of social networks),
using services external to the IDE that are hosted remotely from the processing device (Paragragraph 0027, The IDE is in communication with a computing environment 230. In one embodiment, the environment can be a social network environment);
the selected option corresponding to a selected action to be performed using an external service of the services external to the IDE that are hosted remotely from the processing device (Paragraph 0023, In a different embodiment, the window can provide in person chatting or textual or other image oriented recorded information. In one embodiment, the window can provide the programmers/users an option for a screen share to see a second IDE. The window can include a public or private social network. Some possible chat options include an IDE chat window that includes certain persons (friends, project leaders, programmer of a feature etc.) when they are available on-line. Information about one or more persons can be provided. Such information can pertain to the author/creator of a code; Paragragraph 0027, The IDE is in communication with a computing environment 230. In one embodiment, the environment can be a social network environment);
and causing, by the processing device, one or more functions corresponding to the selected action to be performed using the external service with respect to the selected portion of the source code and the identified owner (Paragraph 0021, the embedded social network component not only seamlessly tracks the tasks and actions of the users and programmers but also has the ability to build a personal user/programmer profile and use the profile across projects and mines all useful information. As discussed above, other examples of functionality that can be provided as the ability to contact the creator (author) of an API directly with questions, receiving notifications when the implementation of an API used by a programmer/user changes, indicates the frequency a particular API is used (thus providing an indication of the maturity of an API, or even which API to pick if multiple options are available)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner’s teaching to Edlund’s in order to provide collaborative social coding by embedding social networking functionality 

Lerner and Edlund did not specifically teach
executing, by the processing device, an ownership determination command to determine ownership details of the selected portion of the source code.

However, Pezaris teaches
executing, by the processing device, an ownership determination command to determine ownership details of the selected portion of the source code (Paragraph 0029, the system analyzes author or editor information associated with the selected code segment to provide a recipient for the message automatically (e.g., at 225 the system identifies “Larry Wall” as the author of the selected code)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner and Edlund’s teaching to Pezaris’s in order to allow recording discussions about computer code in an integrated development environment about the development of code, updates, and code modifications by identifying the recipient of the user based message in the message stream, and hence ensures identifying the recipient for the message without requiring the user identification, and allowing the user or message recipient to observe another user editing panel, and enhances the efficiency of the development environment (Pezaris [Summary]).


Regarding Claim 2, Lerner, Edlund and Pezaris teach
The method of claim 1, wherein the services external to the IDE comprise at least one of email programs, real-time communication programs, code hosting services for version control, source code management systems, continuous integration/continuous deployment (CI/CD) systems, container platform systems, or code voting systems (Lerner [Paragraph 0077, the real-time communication event may be defined as utilizing a specific real-time communication method, such as text chat, voice chat, video chat, etc]).

Regarding Claim 3, Lerner, Edlund and Pezaris teach
The method of claim 1.

Lerner and Edlund did not specifically teach
wherein the IDE integrates the services external to the IDE via one or more functions defined in the IDE for the services, and wherein the functions utilize at least one of command line interfaces (CLIs) or application programming interfaces (APIs) of the services to enable the IDE to access and communicate with the services.

However, Pezaris teaches 
wherein the IDE integrates the services external to the IDE via one or more functions defined in the IDE for the services, and wherein the functions utilize at least one of command According to one embodiment, a communication system can include one or more APIs for integrating VCS applications or services, as well as APIs for maintain IDE functionality and real time communication channels in cloud provided resources).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner and Edlund’s teaching to Pezaris’s in order to allow recording discussions about computer code in an integrated development environment about the development of code, updates, and code modifications by identifying the recipient of the user based message in the message stream, and hence ensures identifying the recipient for the message without requiring the user identification, and allowing the user or message recipient to observe another user editing panel, and enhances the efficiency of the development environment (Pezaris [Summary]).

Regarding Claim 6, Lerner, Edlund and Pezaris teach
The method of claim 5, wherein the list of options is provided as a drop-down menu of the IDE responsive to receiving the selection of the portion of the source code (Lerner [Paragraph 0079, a drop-down menu 206 is included for defining the type of alert that will be sent, such as an e-mail, text chat, voice chat, text message, etc]).

Regarding Claim 8, Lerner, Edlund and Pezaris teach
Chat Window 186; Paragraph 0078, By clicking on user B's name in the note, user A can open up a chat window 186 to connect with user B]).

Regarding Claim 9, Lerner teaches
 A system comprising: a memory; and a processing device communicably coupled to the memory, the processing device to execute an integrated development environment (IDE) and to: 
receive a selected portion of source code in the IDE (Fig. 6, Paragraph 0074, a code portion 160 is being viewed or edited by a user. According to one embodiment, the user highlights a portion 162 of the code);
provide a list of options to perform respective actions with respect to the selected portion of the source code (Paragraph 0074, activates a menu 163 containing options for setting a social feedback mechanism),, 
receive an indication of a selected option of the options from the list (Paragraph 0074, the menu 163 may be activated by utilizing a menu bar, pressing a button or other trigger device such as an auxiliary button on a mouse, etc. In the illustrated embodiment, the menu 163 includes options for inserting a comment, setting an alert, or setting a real-time communication); 
identify an owner of the selected portion of the source code in view of the ownership details of the selected portion of the source code (Paragraph 0077, the real-time communication event is defined as providing the user viewing or editing the selected code portion the option to initiate a real-time communication with another user, such as an owner of the code module, or an owner of a related code module. The user may be able to view the online status of the owner or person for whom the real-time communication event is defined), 
wherein the one or more functions are integrated into the IDE for execution (Fig. 7, Chat Window 186; Paragraph 0078, By clicking on user B's name in the note, user A can open up a chat window 186 to connect with user B).

Lerner did not specifically teach
integrated development environment (IDE),
using services external to the IDE that are hosted remotely from the processing device;
the selected option corresponding to a selected action to be performed using an external service of the services external to the IDE that are hosted remotely from the processing device;
execute, by the processing device, an ownership determination command to determine ownership details of the selected portion of the source code
and cause, by the processing device, one or more functions corresponding to the selected action to be performed using the external service with respect to the selected portion of the source code and the identified owner

However, Edlund (US20140282097) teaches
Integrated software development environments (IDEs) is an area that can benefit greatly from “social” programming, that is programming that can be accomplished in part from collaborative development or review. IDE developers and development can benefit greatly with cohesive and group or social programming especially when combined with use of social networks),
using services external to the IDE that are hosted remotely from the processing device (Paragragraph 0027, The IDE is in communication with a computing environment 230. In one embodiment, the environment can be a social network environment);
the selected option corresponding to a selected action to be performed using an external service of the services external to the IDE that are hosted remotely from the processing device (Paragraph 0023, In a different embodiment, the window can provide in person chatting or textual or other image oriented recorded information. In one embodiment, the window can provide the programmers/users an option for a screen share to see a second IDE. The window can include a public or private social network. Some possible chat options include an IDE chat window that includes certain persons (friends, project leaders, programmer of a feature etc.) when they are available on-line. Information about one or more persons can be provided. Such information can pertain to the author/creator of a code; Paragragraph 0027, The IDE is in communication with a computing environment 230. In one embodiment, the environment can be a social network environment);
and cause, by the processing device, one or more functions corresponding to the selected action to be performed using the external service with respect to the selected portion of the source code and the identified owner (Paragraph 0021, the embedded social network component not only seamlessly tracks the tasks and actions of the users and programmers but also has the ability to build a personal user/programmer profile and use the profile across projects and mines all useful information. As discussed above, other examples of functionality that can be provided as the ability to contact the creator (author) of an API directly with questions, receiving notifications when the implementation of an API used by a programmer/user changes, indicates the frequency a particular API is used (thus providing an indication of the maturity of an API, or even which API to pick if multiple options are available)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner’s teaching to Edlund’s in order to provide collaborative social coding by embedding social networking functionality tracking through social networking functionality information relating to a particular function across computing network.

Lerner and Edlund did not specifically teach
execute an ownership determination command to determine ownership details of the selected portion of the source code.

However, Pezaris teaches
executing, by the processing device, an ownership determination command to determine ownership details of the selected portion of the source code (Paragraph 0029, the system analyzes author or editor information associated with the selected code segment to provide a recipient for the message automatically (e.g., at 225 the system identifies “Larry Wall” as the author of the selected code)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner and Edlund’s teaching to Pezaris’s in order to allow recording discussions about computer code in an integrated development environment about the development of code, updates, and code modifications by identifying the recipient of the user based message in the message stream, and hence ensures identifying the recipient for the message without requiring the user identification, and allowing the user or message recipient to observe another user editing panel, and enhances the efficiency of the development environment (Pezaris [Summary]).

Regarding Claim 10, Lerner, Edlund and Pezaris teach
The system of claim 9, wherein the services external to the IDE comprise at least one of email programs, real-time communication programs, code hosting services for version control, source code management systems, continuous integration/continuous deployment (CI/CD) systems, container platform systems, or code voting systems (Lerner [Paragraph 0077, the real-time communication event may be defined as utilizing a specific real-time communication method, such as text chat, voice chat, video chat, etc]).

Regarding Claim 11, Lerner, Edlund and Pezaris teach


Lerner and Edlund did not specifically teach
wherein the IDE integrates the services via one or more functions defined in the IDE for the services, and wherein the functions utilize at least one of command line interfaces (CLIs) or application programming interfaces (APIs) of the services to enable the IDE to access and communicate with the services.

However, Pezaris teaches 
wherein the IDE integrates the services via one or more functions defined in the IDE for the services, and wherein the functions utilize at least one of command line interfaces (CLIs) or application programming interfaces (APIs) of the services to enable the IDE to access and communicate with the services (Paragraph 0098, According to one embodiment, a communication system can include one or more APIs for integrating VCS applications or services, as well as APIs for maintain IDE functionality and real time communication channels in cloud provided resources).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner and Edlund’s teaching to Pezaris’s in order to allow recording discussions about computer code in an integrated development environment about the development of code, updates, and code modifications by identifying the recipient of the user based message in the message stream, and hence ensures 

Regarding Claim 15, Lerner, Edlund and Pezaris teach
The system of claim 9, wherein the processing device is further to provide a result of the one or more functions in a graphical user interface (GUI) of the IDE (Lerner [Fig. 7, Chat Window 186; Paragraph 0078, By clicking on user B's name in the note, user A can open up a chat window 186 to connect with user B]).

Regarding Claim 16, Lerner teaches
A non-transitory machine-readable storage medium storing instructions that cause a processing device to: 
receive, by a processing device executing an [integrated development environment (IDE)], a selected of portion of source code in the IDE (Fig. 6, Paragraph 0074, a code portion 160 is being viewed or edited by a user. According to one embodiment, the user highlights a portion 162 of the code); 
provide a list of options to perform respective actionx with respect to the selected portion of the source code (Paragraph 0074, activates a menu 163 containing options for setting a social feedback mechanism), 
receive an indication of a selected option of the options from the list (Paragraph 0074, the menu 163 may be activated by utilizing a menu bar, pressing a button or other trigger device such as an auxiliary button on a mouse, etc. In the illustrated embodiment, the menu 163 includes options for inserting a comment, setting an alert, or setting a real-time communication); 
identify, by the processing device, an owner of the selected portion of the source code in view of the ownership details of the selected portion of the source code (Paragraph 0077, the real-time communication event is defined as providing the user viewing or editing the selected code portion the option to initiate a real-time communication with another user, such as an owner of the code module, or an owner of a related code module. The user may be able to view the online status of the owner or person for whom the real-time communication event is defined)
wherein the one or more functions are integrated into the IDE for execution (Fig. 7, Chat Window 186; Paragraph 0078, By clicking on user B's name in the note, user A can open up a chat window 186 to connect with user B).

Lerner did not specifically teach
integrated development environment (IDE),
using services external to the IDE that are hosted remotely from the processing device;
the selected option corresponding to a selected action to be performed using an external service of the services external to the IDE that are hosted remotely from the processing device;
execute, by the processing device, an ownership determination command to determine ownership details of the selected portion of the source code


However, Edlund (US20140282097) teaches
integrated development environment (IDE) (Paragraph 0013, Integrated software development environments (IDEs) is an area that can benefit greatly from “social” programming, that is programming that can be accomplished in part from collaborative development or review. IDE developers and development can benefit greatly with cohesive and group or social programming especially when combined with use of social networks),
using services external to the IDE that are hosted remotely from the processing device (Paragragraph 0027, The IDE is in communication with a computing environment 230. In one embodiment, the environment can be a social network environment);
the selected option corresponding to a selected action to be performed using an external service of the services external to the IDE that are hosted remotely from the processing device (Paragraph 0023, In a different embodiment, the window can provide in person chatting or textual or other image oriented recorded information. In one embodiment, the window can provide the programmers/users an option for a screen share to see a second IDE. The window can include a public or private social network. Some possible chat options include an IDE chat window that includes certain persons (friends, project leaders, programmer of a feature etc.) when they are available on-line. Information about one or more persons can be provided. Such information can pertain to the author/creator of a code; Paragragraph 0027, The IDE is in communication with a computing environment 230. In one embodiment, the environment can be a social network environment);
and cause, by the processing device, one or more functions corresponding to the selected action to be performed using the external service with respect to the selected portion of the source code and the identified owner (Paragraph 0021, the embedded social network component not only seamlessly tracks the tasks and actions of the users and programmers but also has the ability to build a personal user/programmer profile and use the profile across projects and mines all useful information. As discussed above, other examples of functionality that can be provided as the ability to contact the creator (author) of an API directly with questions, receiving notifications when the implementation of an API used by a programmer/user changes, indicates the frequency a particular API is used (thus providing an indication of the maturity of an API, or even which API to pick if multiple options are available)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner’s teaching to Edlund’s in order to provide collaborative social coding by embedding social networking functionality tracking through social networking functionality information relating to a particular function across computing network.

Lerner and Edlund did not specifically teach


However, Pezaris teaches
execute, by the processing device, an ownership determination command to determine ownership details of the selected portion of the source code (Paragraph 0029, the system analyzes author or editor information associated with the selected code segment to provide a recipient for the message automatically (e.g., at 225 the system identifies “Larry Wall” as the author of the selected code)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner and Edlund’s teaching to Pezaris’s in order to allow recording discussions about computer code in an integrated development environment about the development of code, updates, and code modifications by identifying the recipient of the user based message in the message stream, and hence ensures identifying the recipient for the message without requiring the user identification, and allowing the user or message recipient to observe another user editing panel, and enhances the efficiency of the development environment (Pezaris [Summary]).

Regarding Claim 17, Lerner, Edlund and Pezaris teach
The non-transitory machine-readable storage medium of claim 16, wherein the services external to the IDE comprise at least one of email programs, real-time communication the real-time communication event may be defined as utilizing a specific real-time communication method, such as text chat, voice chat, video chat, etc]).

Regarding Claim 18, Lerner, Edlund and Pezaris teach
The non-transitory machine-readable storage medium of claim 16.

Lerner and Edlund did not specifically teach
wherein the IDE integrates the services via one or more functions defined in the IDE for the services, and wherein the functions utilize at least one of command line interfaces (CLIs) or application programming interfaces (APIs) of the services to enable the IDE to access and communicate with the services.

However, Pezaris teaches 
wherein the IDE integrates the services via one or more functions defined in the IDE for the services, and wherein the functions utilize at least one of command line interfaces (CLIs) or application programming interfaces (APIs) of the services to enable the IDE to access and communicate with the services (Paragraph 0098, According to one embodiment, a communication system can include one or more APIs for integrating VCS applications or services, as well as APIs for maintain IDE functionality and real time communication channels in cloud provided resources).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Lerner and Edlund’s teaching to Pezaris’s in order to allow recording discussions about computer code in an integrated development environment about the development of code, updates, and code modifications by identifying the recipient of the user based message in the message stream, and hence ensures identifying the recipient for the message without requiring the user identification, and allowing the user or message recipient to observe another user editing panel, and enhances the efficiency of the development environment (Pezaris [Summary]).


Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 6, 8-11, and 15-18 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/             Examiner, Art Unit 2191    
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191